Citation Nr: 0428575	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-29 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether clear and unmistakable error exists in August 1950 
and March 1962 rating decisions that denied service 
connection for back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the veteran initially requested a 
hearing before a member of the Board (see notice of 
disagreement, received by the RO in August 2002).  However, 
on his substantive appeal, received by the RO in October 
2003, the veteran indicated that he did not want such a 
hearing.  Thus, the veteran's requested for a hearing before 
a member of the Board is deemed withdrawn.  See 38 U.S.C.A. 
§ 20.702(e) (2003).

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900 (2004).  


FINDINGS OF FACT

1.  The veteran's allegations of error in an August 1950 
rating decision amount to no more than a disagreement with 
how the RO weighed or evaluated the evidence or with how the 
duty to assist was not met. 

2.  The veteran's allegations of error in a March 1962 rating 
decision amount to no more than a disagreement with how the 
RO weighed or evaluated the evidence or with how the duty to 
assist was not met. 


CONCLUSIONS OF LAW

1.   The claim of clear and unmistakable error (CUE) in an 
August 1950 RO decision that denied service connection for 
back disability is legally insufficient.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004).

2.  The claim of clear and unmistakable error (CUE) in a 
March 1962 RO decision that denied service connection for 
back disability is legally insufficient.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an August 1950 and a March 1962 
rating decision, in which the RO denied service connection 
for a back disability, should be revised or reversed based on 
CUE.  The Board notes that neither the August 1950 or March 
1962 rating decisions were appealed by the veteran, and thus 
they are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2004).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  

Also, in a valid CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If 
the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE claim 
requires some degree of specificity as to what the alleged 
error is).

As an initial matter, the Board notes that the regulatory 
provisions extant in 1950 and 1962, with respect to 
establishing service connection for a particular disability, 
were essentially the same as they are today.  Compare 38 
C.F.R. § 3.63 (1950 & 1962), with 38 C.F.R. §§ 3.303, 
3.304(b), 3.306(a) and (b) (2004).  That is to say that, in 
order to establish service connection for a particular 
disability, there must be evidence that establishes that such 
disability is traceable to disease or injury that began in or 
was aggravated by service.  38 C.F.R. § 3.303 (2004); 38 
C.F.R. § 3.63 (1950 & 1962).  

At the time of the RO's initial August 1950 rating decision 
service medical records were available.  A December 1941 
enlistment examination report reflects that the veteran did 
not have any musculoskeletal defects.  However, upon 
evaluation of the veteran's feet, a notation of "L.S. mid. 
back" was recorded.  When seen in August 1942, it was noted 
that the veteran had been hospitalized for right lumbosacral 
strain of the back after he had jumped from a trash truck.  
He was returned to duty.  In late November 1943, the veteran 
was admitted to the hospital after he had fractured his right 
fibula during a parachute jump.  At that time, the veteran's 
muscular system was intact.  An examination of his bones and 
joints revealed a cast on his right leg.  Reports surrounding 
the veteran's hospitalization from November 1943 to January 
1944 are negative for any subjective complaints or clinical 
findings relating to the veteran's back.  

When seen in May 1944, it was noted that the veteran had 
fallen from a truck two weeks earlier and that he had 
sustained a contusion to the middle thoracic and left 
subscapular area.  Upon physical evaluation, there was 
tenderness in the middle thoracic area with some muscle spasm 
in the left subscapular muscles.  X-rays of the back revealed 
no evidence of any bone injury.  The veteran was returned to 
duty.  A few days later, it was noted that "pain [was] still 
present-not especially severe."  The veteran was given 
massage and retuned to duty.  Upon hospital admission in July 
1945 for unrelated disabilities, it was noted that the 
veteran had a previous history of being in "paratroops" and 
of having a strained back and broken ankle.  Examinations of 
both the veteran's muscular system and his bones and joints 
were negative.  A December 1945 separation examination report 
reflects that the veteran had broken his right leg, injured 
his back and was hospitalized for three months in April 1943.  
Upon examination at discharge, there were no limitations to 
the veteran's musculoskeletal system.  

Also of record at the time of the RO's August 1950 rating 
decision were statements from the veteran's family members, 
dated in May 1950, reflecting that the veteran had broken his 
leg and injured his back during a parachute jump in service 
and that he had complained of back pain since that time.  A. 
B. related that since service, the veteran's back pains were 
so severe that he had lost time from work and had to spend a 
lot of time in bed.  A. B. also noted that prior to his 
military service, the veteran had not had any backache or 
other trouble.  

A report, dated in May 1950, submitted by W. H. B., D. O. 
reflects that the veteran sustained a broken leg and had 
injured his back during a parachute jump in service.  Dr. B. 
noted that X-rays of the back were taken on May 11, 1949 
(these reports are not contained in the claims file.) 

An office memorandum to the RO from the Medical 
Administrative Officer, dated in May 1950, was also of record 
at the time of the RO's August 1950 rating decision.  The 
Medical Administrative Officer indicated that he had received 
the RO's request for medical information regarding the 
veteran, and that the following information was noted in his 
medical certificate in May 1950:  The veteran was in 
"paratroops," and had fractured his right leg in a jump, 
and that his current occupation was a metal finisher.  The 
veteran complained of pain in the upper spine, which affected 
his arms and made it difficult to hold objects.  He related 
that he had first noticed "it" six to seven years 
previously but that it had increased within the previous six 
months.  An examination of the spine showed some pain of the 
cervical spine on side motion and pain in the dorsal spine at 
the 8th dorsal vertebrae.  The lumbar spine was noted to have 
been normal.  X-rays of the cervical spine were negative.  X-
rays of the dorsal spine showed no evidence of pathology 
other than minute osteophytic formation at the right and left 
lateral margins of the inferior articular surface of the body 
of the last dorsal vertebrae.  A diagnosis of mild arthritis 
of the lower dorsal vertebrae was entered.   

Also of record at the time of the RO's August 1950 rating 
decision was a VA examination report and treatment report, 
submitted by J. E. H, M.D., both dated in June 1950.  Upon 
evaluation by VA and Dr. H. in June 1950, the veteran gave a 
history with respect to his back, which is consistent with 
that previously reported in this decision.  An examination of 
the spine by VA in June 1950 was essentially normal with the 
exception of some slight tenderness to palpation, but there 
was no paravertebral tenderness or spasm present.  X-rays of 
the dorsal vertebrae and lumbar spine, performed by VA in 
June 1950, showed slight to small degree of left-sided 
scoliosis of the lumbar spine, which was unaccompanied by any 
evidence of bone or joint disease or injury.  A diagnosis of 
chronic dorsolumbar strain was entered by the VA physician. 

Dr. H. noted that he had examined the veteran in March and 
June 1950 and that there were no findings relating to the 
back.  

Evidence that was of record at the time of the RO's March 
1962 rating decision included all of the evidence described 
above and an April 1946 letter from I. E. B., M.D., 
reflecting that X-rays of the dorsal lumbar spine showed 
slight shortening of the anterior altitude of the bodies of 
the 11th and 12th dorsal vertebrae.  Dr. B. related that the 
shortening was not enough to say definitely that there was a 
compression fracture but that there was a history of a severe 
back injury while the veteran was in service and, for that 
reason, it was impossible to state that the slight shortening 
might not have resulted from that injury.  It was also noted 
that there was also the possibility of some disturbances of 
the intervertebral discs of that region.  

A February 1962 report, submitted by J. R. S. M.D, was also 
of record at the time of the RO's March 1962 rating decision.  
The report shows that the veteran complained of having back 
pain after he slipped and fell as a result of crawling out of 
a coal bin at his place of employment  He related that he had 
immediate severe pain, but that he had continued to work.  
However, the next day the veteran reported that he found it 
hard to get out of bed, so he remained in bed for three days 
until he made it to the hospital on crutches.  The veteran 
indicated that he was unable to bend, cough, sneeze, or stoop 
without experiencing back pain.  He related that the pain was 
on the left side and was primarily in the left hip and 
buttock and went down halfway into the thigh and increased 
with any attempt to stand up, bend from side to side or 
turnover in bed.  After an examination of the veteran's 
spine, Dr. S. concluded that the veteran had a severely acute 
muscular and ligamentous injury of his lower back with 
probable involvement of the intervertebral disc in his lower 
lumbar spine, with left sciatic radiation as evidence by 
muscular weakness in his left leg and foot.  Dr. S. noted 
that he had treated the veteran two years previously for a 
similar attack of pain, but that there was very little 
evidence of any nerve root irritation, and in the intervening 
two years, the veteran had had more or less recurrent attacks 
of low back pain, some of which were quite severe in which he 
had difficulty putting on his socks or shoes, but that he had 
managed to go to work and perform his regular duties.  Dr. S. 
further noted that because of the acuteness of the illness, 
he had placed a call to have the veteran admitted to a VA 
hospital on February 7, 1962. 

A VA hospitalization report, covering a period from February 
to March 1962, was of record at the time of the RO's March 
1962 rating decision.  A review of that report reflects that 
the history with respect to the veteran's slip and fall 
accident at his place of employment was noted.  A physical 
examination of the lumbar spine revealed positive straight 
leg raising on the right and left at 40 and 10 degrees, 
respectively, and mild tenderness of the mid-low back.  X-
rays of the lumbar spine showed narrowing of the joint space 
at L5-S1 with minimal degenerative changes.  At discharge in 
March 1962, the veteran was noted to have had moderate 
discomfort in the low back, which radiated down the left 
thigh.  However, he felt that he was able to return to work.  
There was no evidence of any neurological deficits.  
Diagnoses of degenerative joint disease of the lumbosacral 
spine and acute lumbosacral strain were recorded by the 
evaluating physician. 

A March 1962 report, submitted from Mt. Sinai Hospital, was 
also of record at the time of the RO's March 1962 rating 
decision.  A review of that report reflects that the veteran 
complained of having intermittent back pain for years.  The 
veteran related that he experienced pain in the small of his 
back after he had moved a heavy object one week previously.  
He reported that the pain went into the back of both legs, 
but mostly the left leg to the level of the knee but not 
below.  The veteran denied having paresthesia and numbness in 
the legs.  He related that his pain was aggravated by 
sneezing, coughing, or deep breathing.  The veteran indicated 
that he had weakness of both legs.  He gave a history of 
having constantly gnawing upper back pain since being a 
paratrooper in service.  It was noted that X-rays of the 
spine, performed in June 1959, showed a slight left mid-
lumbar rotary scoliosis, with no evidence of any change in 
the dorsolumbar spine.  A final diagnosis of acute low back 
sprain was entered by the evaluating physician.  

By the August 1950 rating decision, the RO denied the 
veteran's claim of service connection for a back disability 
on the basis that there was no clinical evidence 
demonstrating that the dorso-lumbar strain, diagnosed by VA 
during a June 1950 examination of the veteran, was either 
incurred in or aggravated by service.

By the March 1962 rating decision which, in additional to 
service medical records, considered additional private and VA 
medical reports.  At that time, the RO concluded that the 
veteran had been seen for lumbosacral strain during service 
that had resolved and resulted in no chronic back disability 
as evidence by his discharge examination report, which showed 
no musculoskeletal defects.  The RO also noted that X-rays of 
the lumbar spine, performed by VA in May 1950 and June 1960, 
showed no evidence of joint disease or injury, and that VA 
hospital reports revealed that the veteran was being treated 
for a more recent back injury.  The RO consequently concluded 
that the lumbosacral strain that the veteran sustained in 
service was acute and had resolved without any chronic back 
disability. 

The veteran has argued that the August 1950 and March 1962 
rating decisions included numerous errors which constituted 
CUE.  First, the veteran maintains that had the VA examiner 
in June 1950 consider the "substantial evidence of record" 
before him, he would have concluded that the veteran had a 
back disability that originated in service.  Second, the 
veteran argues that VA failed to provide him with X-rays of 
his lumbar spine during his discharge examination in December 
1945.  Third, he maintains that the RO in August 1950 failed 
to obtain private and VA treatment reports, to include X-ray 
reports of the lumbar spine, and additional service medical 
records, to include copies of those records that were already 
of record and of poor quality, all of which might corroborate 
his claim that his back disability had its onset during 
active service.  Fourth, the veteran contends that the RO 
failed in August 1950 to discuss the June 1950 report of Dr. 
H. or the statements submitted by the veteran's family member 
in May 1950, which supported his claim that he had sustained 
a back injury as a result of a parachute jump during service.  
Fifth, he asserts that VA failed to provide him with a 
special orthopedic examination in June 1950.  Finally, the 
veteran has made numerous allegations that the RO either 
failed to properly interpret or give proper weight to both 
service medical records and post-service VA and private 
medical examination and treatment reports that were of record 
at the time of the August 1950 and March 1962 rating 
decisions, which, if read and interpreted correctly, would 
have demonstrated that he had sustained an injury to his back 
during service and that he had a chronic back disability as a 
result thereof or that he had a pre-existing back disability 
which was aggravated by his active service (the veteran has 
maintained that the RO in August 1950 failed to properly 
examine and thoroughly study his December 1941 enlistment 
examination report, reflecting a notation of "L.S. mid. 
back", and which could have been construed to show that he 
had a pre-existing back disability which had been aggravated 
by his active service.)

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the August 1950 decision were not before the 
adjudicator, it must fail.  It is clear that service medical 
records, lay statements, and post-service VA and private 
medical reports were before the RO in both August  1950 and 
March 1962.  As noted previously, service medical records 
reflect that the veteran was seen for right lumbosacral 
strain and a contusion to the middle and thoracic spine in 
August 1942 and May 1944, respectively, but that a back 
disability was not noted at discharge in December 1945.  
Furthermore, when the veteran fractured his right fibula in 
November 1943, he did not complain of back pain during the 
three-month period of hospitalization from November 1943 to 
January 1944.  Private and VA treatment records, dated in 
February and March 1962, reflect that the veteran had injured 
his back at his place of employment.  Thus, the veteran has 
not shown that the correct facts as set forth in available 
records were not before the RO.  The veteran's arguments with 
respect to the evidence appear to amount to no more than a 
disagreement with how these facts should have been weighed.  
He has not shown that the RO misapplied the law in August 
1950 or March 1962 to the facts at hand.  This does not make 
for a valid claim of CUE in either rating decision.  

While the veteran has maintained that the RO failed to 
properly evaluate the service medical records and post-
service VA and private treatment reports in both the August 
1950 and March 1962 rating decisions, no assertion has been 
made with any degree of specificity as to how a different 
application of the laws and regulations cited by the veteran 
would have dictated a "manifestly different" result.  Fugo, 
6 Vet. App. at 44.  Rather, the veteran is merely asserting 
disagreement with how the RO weighed or evaluated the facts 
before it in August 1950 and March 1962 rating decisions.  As 
noted above, this allegation is inadequate to raise a valid 
CUE claim.  Id.

With regards to the veteran's claim that the RO failed to 
address certain medical records and statements submitted by 
the veteran and members of his family in both the August 1950 
and March 1962 rating decisions, the Board notes that the 
failure to specifically "discuss" each item of evidence in a 
"review" of the evidence of record has been held in the 
context of allegations of CUE in an RO rating decision not to 
constitute CUE.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000). 
Furthermore, the veteran has argued that the RO in August 
1950 and March 1962 did not obtain private and VA treatment 
reports, to include X-rays of the lumbar spine, which, he 
argues, would have substantiated his claim that his back 
disability was related to military service.  This is nothing 
more than an argument that the VA failed to fulfill its duty 
to assist at the time of the August 1950 and March 1962 
rating decisions.  This cannot constitute CUE.

Finally, in his notice of disagreement, received by the RO in 
August 2002, the veteran recounted numerous VA and private 
reports, dated in the 1990s, in support of his claim for CUE 
in the August 1950 and March 1962 rating decisions.  The 
Board notes, however, that a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell, 3 
Vet. App. at 314.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied with respect to 
either the August 1950 or March 1962 rating decisions.  This 
is so because the veteran has not provided reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that but for an alleged 
error, the result of the RO's August 1950 and March 1962 
rating decisions would have been manifestly different.  It is 
not enough that he argue that the RO should have reached a 
different conclusion.  In order to raise a valid claim of 
CUE, the claimant needs to provide specific reasons as to why 
any alleged error was outcome-determinative.  See Bustos, 179 
F.3d at 1381.  That has not been done.  For these reasons, 
the Board finds that the veteran has not made a valid CUE 
claim with respect to either the August 1950 or March 1962 
rating decisions.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a)(2004).  The claims must therefore be dismissed 
without prejudice to re-filing.


ORDER

The claim of CUE in an August 1950 denial of service 
connection for back disability is dismissed without prejudice 
to re-filing.

The claim of CUE in a March 1962 denial of service connection 
for back disability is dismissed without prejudice to re-
filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



